Citation Nr: 1400593	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  09-27 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for diabetes mellitus.

2.  Entitlement to service connection for headaches to include as secondary to service-connected temporomandibular joint (TMJ) disease of the left mandibular condyle.

3.  Entitlement to service connection for tinnitus to include as secondary to service-connected TMJ disease of the left mandibular condyle.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to August 1968, to include service in Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April and December 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  By those decisions, the RO, in pertinent part, denied a rating in excess of 20 percent for diabetes mellitus, and also denied service connection for headaches and tinnitus.

In an April 2009 notice of a disagreement (NOD), the Veteran made clear that he was seeking service connection for headaches and tinnitus on a secondary basis only, as caused or aggravated by service-connected TMJ disease of the left mandibular condyle.  See 38 C.F.R. § 3.310.  Accordingly, and for purposes of clarity, the issues on appeal have been recharacterized as set forth above, on the title page.

In November 2010, the Veteran filed a NOD with respect to an October 2010 RO rating decision that denied his claim for service connection for posttraumatic stress disorder.  However, the RO has since granted the claim.  See RO Rating Decision dated in April 2012.  As such, no further action on that issue is warranted.  Cf. Manlincon v. West, 12 Vet. App. 238 (1999).

In January 2011, the Veteran testified before the undersigned at a Board video-conference hearing.  A transcript of that hearing has been prepared and associated with the claims file.

During the hearing, the undersigned granted the Veteran's request to hold the record open for a period of 30 days for the submission of further evidence.  In July 2011, the Veteran submitted three pages of additional medical evidence, along with a waiver of initial RO review.  See 38 C.F.R. § 20.1304(c).

During the January 2011 hearing, the Veteran testified, among other things, that he was seeking separate evaluations for numbness in his upper and lower extremities attributable to diabetes.  Thereafter, in April 2011, the RO granted the benefit sought in that regard, inasmuch as the RO established service connection for peripheral neuropathy of the bilateral upper and lower extremities (in addition to carpal and cubital tunnel syndrome of the upper extremities, for which service connection had been established in October 2010), and awarded separate 10-percent ratings for each extremity, effective from October 20, 2009.  Subsequently, in September 2013, the RO further increased the ratings for peripheral neuropathy of each extremity to 20 percent, effective from August 14, 2012.  There is no indication on the current record that the Veteran has initiated an appeal with respect to either of these decisions.  As such, the matters addressed in those decisions are not presently before the Board.

During his January 2011 Board hearing, the Veteran raised the issue of his entitlement to service connection for muscle damage in the region of his stomach (described as a "knot") as due to repeated injections required for treatment of service-connected diabetes mellitus.  He also raised the issue of entitlement to service connection for a disorder manifested by problems with balance, as due to service-connected TMJ disease of the left mandibular condyle.  Thus far, it does not appear that either of these issues has been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

As a final preliminary matter, the Board notes that the medical evidence of record reflects that the Veteran has been found to have non-proliferative diabetic retinopathy (NPDR).  If the Veteran wishes to file a claim for service connection for that disability, he or his representative should so notify the RO, so that the matter can be adjudicated.

For the reasons set forth below, the issues presently developed for appeal are being REMANDED to the RO, via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify the Veteran if further action is required on his part.


REMAND

Generally speaking, when VA receives a complete or substantially complete application for benefits, it is required to make reasonable efforts to help the claimant obtain evidence necessary to substantiate his claim, to include relevant records from Federal and private sources.  38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. § 3.159(c)(1)-(3) (2013).  VA is also required to provide a medical examination and/or opinion when necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013).

Under applicable law, a medical examination and/or opinion is deemed "necessary" if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (2) establishes that the veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease listed in 38 C.F.R. §§ 3.309, 3.313, 3.316, and 3.317 manifesting during an applicable presumptive period, provided the claimant has the required service or triggering event to qualify for that presumption; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  38 C.F.R. § 3.159(c)(4) (2013).

In the present case, the Veteran maintains that he has (or has had during the pendency of his claim) tinnitus (i.e., ringing in the ear) and headaches, to include facial and forehead pain; which he is competent to do.  See, e.g., McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement that there be a "current disability" is satisfied when a claimant is shown to have a disability either "at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . .").  The evidence establishes that he is service connected for (TMJ) disease of the left mandibular condyle, and he has submitted information from medical treatises indicating that tinnitus can be a symptom of a TMJ problem, and that TMJ is a potential trigger for chronic, tension-type headaches.  Under the circumstances, the Board finds that the requirements for obtaining a VA medical opinion have been satisfied.  Because no such opinion has as of yet been procured, further development is required.

In addition to the paper claims file, there are electronic (Virtual VA and Veterans Benefits Management System (VBMS)) files associated with the Veteran's claims.  The electronic files contain a large number of documents that were not of record at the time the case was received at the Board in December 2010, including more than 700 pages of VA medical records, the report of a July 2013 VA diabetes mellitus examination, and the report of an August 2013 TMJ examination.  In addition, it appears clear from those records that there might be other, potentially relevant, documents outstanding; most likely maintained in one or more temporary files at the RO.  On remand, the AOJ should obtained any temporary files maintained at the RO and consider the information contained therein, along with all of the other evidence of record, including updated records of the Veteran's VA treatment-whether stored electronically or otherwise-when readjudicating the matters on appeal.

For the reasons stated, this case is REMANDED for the following actions:

1.  Obtain all temporary files from the RO, and associate them with the claims file and/or electronic record.

2.  Obtain copies of records pertaining to any relevant treatment the Veteran has received through the VA Medical Center in North Little Rock, Arkansas since November 7, 2013, following the procedures set forth in 38 C.F.R. § 3.159.  The evidence obtained, if any, should be associated with the claims file and/or electronic record.  

3.  After all of the foregoing development has been completed to the extent possible; arrange to have the Veteran scheduled for a neurological examination.  After reviewing the claims file and electronic record, examining the Veteran, and conducting any testing deemed necessary, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that the Veteran currently has, or at any time since June 2008 has had, tinnitus and/or a headache disability (to include facial and forehead pain) that is (was) caused or aggravated (i.e., permanently worsened beyond natural progression) by service-connected TMJ disease of the left mandibular condyle.

In so doing, the examiner should discuss the significance of the information from medical treatises the Veteran submitted in April 2009, indicating that tinnitus can be a symptom of a TMJ problem, and that TMJ is a potential trigger for chronic, tension-type headaches.  The examiner should also indicate whether it is at least as likely as not that the facial and forehead pain of which the Veteran has complained represent a separate, identifiable, diagnostic malady or condition (e.g., tension-type headaches, migraine), or whether it is more likely that the pain is (was) a sign or symptom of previously diagnosed TMJ syndrome.  If aggravation of tinnitus and/or a headache disability is found, the examiner should quantify the degree of such aggravation, if possible.  If consultation with other specialists is necessary, that should be accomplished.  

A complete rationale should be provided for all opinions expressed.

4.  After conducting any additional development deemed necessary (to include a new diabetes mellitus examination, if warranted), the claims file should again be reviewed, taking into account all relevant evidence.  If any benefit sought remains denied, furnish a supplemental SOC (SSOC) to the Veteran and his representative and afford them an opportunity to respond.  The SSOC should contain, among other things, a citation to, and summary of, 38 C.F.R. § 3.310.

After the Veteran and his representative have been given an opportunity to respond to the SSOC, the claims file should be returned to this Board for further appellate review.  No action is required by the Veteran until he receives further notice, but he may furnish additional evidence and argument while the case is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  The purposes of this remand are to procure clarifying data and to comply with governing adjudicative procedures.  The Board intimates no opinion, either legal or factual, as to the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals 


	(CONTINUED ON NEXT PAGE)



for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2013).

